                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                      File No.: 5:12-CR-339-D-1

UNITED STATES OF AMERICA,            )
                                     )
              V.                     )         ORDER TO SEAL
                                     )         (DE 197)
ERICBRANCH                           )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE 197 (2020 Medical Records) be sealed until further notice by

this Court.

      This     3 o day of Apr,· (    , 2021.



                               JthES ~-A~~~R        III
                               United States District Judge
